COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-396-CV
 
 
NJIOFOR BROWN OKOCHA                                                   APPELLANT
 
                                                   V.
 
FIRST NATIONAL BANK TEXAS                                                APPELLEE
DBA
FIRST CONVENIENCE BANK
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On November 17, 2005, we
notified Appellant that we were concerned this court may not have jurisdiction
over this appeal because it appeared the notice of appeal was not timely
filed.  We stated that the appeal would
be dismissed for want of jurisdiction unless Appellant or any party desiring to
continue the appeal filed with the court a response showing grounds for
continuing the appeal.  See Tex. R. App. P. 42.3(a), 44.3.  Appellant has not responded to our
notification.
The trial court granted a
final summary judgment on September 23, 2005. 
No post-judgment motion was filed to extend the appellate deadline, so
the notice of appeal was due October 24, 2005. 
See Tex. R. App. P. 26.1.  However, Appellant did not file the notice of
appeal until November 14, 2005.    The time for filing a notice of appeal is
jurisdictional in this court, and absent a timely filed notice of appeal or
extension request, we must dismiss the appeal. 
See Tex. R. App. P.
2, 25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(holding that once extension period has passed, a party can no longer invoke an
appellate court=s
jurisdiction). 
Therefore, it is the opinion
of the court that this appeal should be dismissed for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal for want
of jurisdiction.
PER CURIAM
PANEL D: 
HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: 
February 2, 2006
 




[1]See Tex. R. App. P. 47.4.